Citation Nr: 1146452	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1980 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

The Veteran had indicated previously that he wished to have a Board hearing before a Veterans Law Judge.  However, in July 2010, the Veteran withdrew his request for a hearing, after stating that he could not make the second scheduled hearing.

This case was initially before the Board in January 2011, at which time service connection was awarded for a right knee disorder.  The TDIU claim was remanded for further development in light of that grant of benefits, to include a VA examination.  Such VA examination was conducted in February 2011, and the case has been returned to the Board at this time for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As indicated in the previous remand, the issue of service connection for a psychiatric disorder (claimed as an affective disorder), to include as secondary to his service-connected bilateral knee disorders, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At present, the Veteran is service connected only for his bilateral knee disorders, which are rated at a combined 30 percent evaluation.  Therefore, he does not currently meet the schedular requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2011).  That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  38 C.F.R. § 3.321(b)(1), which concerns extraschedular cases, indicates that extraschedular ratings are warranted for "an exceptional or unusual disability picture."  

Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the Veteran underwent a VA general medical examination in February 2011.  At that time, the examiner opined that the Veteran's bilateral knee disorders "at least as likely as not render him unable to gain substantial employment in his profession as an electrical mechanic."  He further opined that the Veteran was not able to perform his duties as an electrical mechanic due to being under the influence of narcotic pain medications taken to manage his bilateral knee symptoms.  Additionally, he could not pass a drug test and could not stand for long periods of time in order to complete his job requirements.

The Board acknowledges that the Veteran's previous profession, prior to 2000 when he began receiving SSA benefits secondary to a nonservice-connected psychiatric disorder (affective disorder), was as an electrical mechanic.  Additionally, his October 2008 Application for Increased Compensation Based on Unemployability, VA Form 21-8940 indicated that he had completed two years of college, but had worked as an electrical mechanic since 1993; the company he worked for is now closed.  

While it is clear that the Veteran is unable to obtain work as an electrical mechanic, as noted in the February 2011 VA examiner's opinion, it remains unclear whether the Veteran is unable to pursue any other substantially gainful employment.  The opinion of record focused solely on the Veteran's ability to work in his previous profession, rather considering whether the Veteran was employable at all.  Thus, the Board finds that this case must be remanded in order for an addendum opinion to be provided which clarifies the VA examiner's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

If and only if, following clarification, the Veteran is found to be unemployable due to his service-connected bilateral knee disabilities, the case should be referred to the Director of Compensation and Pension Services in order for the appropriate opinion to be rendered regarding the Veteran's employability on an extraschedular basis.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Wilkes-Barre VA Medical Center, or any other VA medical facility that may have treated the Veteran since February 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knee disabilities which is not currently of record.  After securing any necessary release forms, attempt to obtain and associate those identified documents with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following completion of the above to the extent feasible, furnish the Veteran's claims file to the February 2011 VA examiner in order to provide an addendum to the February 2011 VA examination report.  

After examination of the claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (bilateral knee disorders), either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

In so opining, the examiner should not limit the discussion of unemployability to merely the Veteran's previous profession as an electrical mechanic, but rather should address whether the Veteran is employable in any substantially gainful occupation.  Discussion of the Veteran's previous employment as an electrical mechanic, while important, is not the sole question at issue.  

The examiner should additionally address the Veteran's noted two-years of college education, as well as his potential for working a sedentary position as opposed to a position that involves excessive standing.  The examiner must also address the Veteran's contentions that he is unemployable due to his level of narcotic medication consumption secondary to pain management associated with his bilateral knee disabilities.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the February 2011 examiner is unavailable, then another examiner of similar qualifications should render an opinion as to the above.  If the February 2011 or any subsequent examiner cannot opine as to the above without examination of the Veteran, such should be afforded to him.

4.  If and only if the Veteran is found to be unemployable as a result of his service-connected bilateral knee disorders, refer the Veteran's claim for TDIU to the Director of Compensation and Pension Services for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



